Exhibit 99.3 Press Conference INFOSYS TECHNOLOGIES LIMITED PRESS CONFERENCE Q3 FY 10 RESULTS JANUARY 12, 2010 CORPORATE PARTICIPANTS Kris Gopalakrishnan Infosys Technologies – CEO and MD S. D. Shibulal Infosys Technologies – COO V. Balakrishnan Infosys Technologies – CFO Ashok Vemuri Infosys Technologies – Head – Banking and Capital Markets and Member – Executive Council BG Srinivas Infosys Technologies – Head – Manufacturing and Member – Executive Council Mohandas Pai Infosys Technologies – Director and Head – HR, E&R, Fac and Adm Amitabh Chaudhry Infosys BPO – CEO Swaminathan D. Infosys BPO – CEO Designate Subhash Dhar Infosys
